Citation Nr: 1415824	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 2009 for the addition of the dependent child D.J. to the Veteran's compensation award.

2.  Entitlement to an effective date earlier than January 1, 2010 for the addition of the dependent children A.R. and R.P. to the Veteran's compensation award.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1990 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Notice of the Veteran's desire to add his dependent child D.J. to his compensation award was received on September 28, 2009; there is no correspondence prior to September 28, 2009 that can be construed as a claim.

2.  Notice of the Veteran's desire to add his dependent step children A.R. and R.P. to his compensation award was received on December 8, 2009; there is no correspondence prior to December 8, 2009 that can be construed as a claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 1, 2009 for the award of additional compensation for the dependent child D.J. have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).

2.  The criteria for an effective date earlier than January 1, 2010 for the award of additional compensation for the dependent children A.R. and R.P. have not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board notes that the effective date issues on appeal were first raised in a notice of disagreement submitted in response to notice of VA's decision to award additional compensation for three of the Veteran's dependents effective from October 1, 2009 and January 1, 2010.  As stated above, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence necessary to substantiate the claim for benefits.  However, in this case the issues on appeal did not stem from an application for benefits; rather, they stemmed from a notice of disagreement as to the effective date assigned for the award of additional benefits.  As such, the required statutory notice as to an award of additional compensation for a dependent child had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date for the award of additional compensation for the dependent spouse.  38 C.F.R. § 3.159(b)(3); See Dingess/Hartman, 19 Vet. App. at 490-91. 

Rather, upon receipt of a notice of disagreement in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  38 U.S.C.A. § 7105(d) (West 2002).  If, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a SOC if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03.

An April 2010 statement of the case informed the Veteran of the law governing the assignment of an effective date with respect to the issue on appeal.  38 U.S.C.A. § 7105.  Furthermore, the claim at issue is a claim for an earlier effective date and all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The RO has provided the Veteran with the required statement of the case discussing the reasons and bases for not assigning earlier effective dates and citing the applicable statutes and regulations.  Additionally, the Board finds that the Veteran has had ample opportunity to supplement the record. 

With respect to VA's duty to assist, the Board concludes that all evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue on appeal, and the Board does not find that the record indicates any such records are outstanding. 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Analysis

In a September 2006 claim for benefits, the Veteran identified several dependents.  Dependent children K.P. and J.P. were noted to live with the Veteran, while D.J., T.P., and H.W. were noted to live elsewhere.  

In response to the Veteran's claim, a January 2007 rating decision granted service connection for bilateral cold injury to the feet and denied other service connection claims.  In the January 2007 notice that accompanied the rating decision, the RO notified the Veteran that he was being paid as a single Veteran with no dependents.  The RO explained that he was not paid for a dependent spouse because he did not provide previous marriage information and that he was not paid for the dependent children because he did not provide sufficient information.

In January 2007, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents.  Therein, he identified K.P. and J.P. as dependent children.  He submitted an additional VA Form 21-686c in February 2007, identifying K.P., J.P., D.J., and T.P. as dependent children.  

In a March 2007 statement, the Veteran indicated that he wanted his claim to show him married with two dependents.  He specified that he did not want D.J. or T.P. added to his award.

In March 2007, the RO notified the Veteran that he was being paid as a Veteran with three dependents (the Veteran's wife and two children).  This notification specified that D.J. and T.P. were not added to the award at the Veteran's request.  

The Veteran submitted a new VA Form 21-686c in September 2009, identifying D.J. as a dependent child.  

In December 2009 the Veteran contacted the RO and requested that his step children A.R. and R.P. be added to his award.  

In December 2009, the Veteran was notified that D.J. had been added to his award effective October 1, 2009 and that A.R. and R.P. had been added effective January 1, 2010.  

In December 2009, the Veteran disagreed with the effective dates assigned to the additional compensation for his dependent children.  He stated that D.J. was his biological son and that he had previously claimed him and was denied.  He further indicated that he was told that he could not claim his stepchildren and that he should get an earlier effective date because he had been misinformed.  

Under the controlling regulations, the effective date of an award of additional compensation benefits for a dependent is the latest of the following: 1) the date of the veteran's marriage, or birth of his or her child, if evidence of the event is received within one year of the event; 2) the date notice is received of the dependent's existence, if evidence is received within one year of the VA request; 3) the date dependency arises; 4) the effective date of a qualifying disability rating provided evidence of dependency is received within one year of notification of such action; or 5) the date of commencement of the Veteran's award. 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  See 38 U.S.C.A. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim.").  In this case, the Veteran was provided notice of the availability of additional compensation benefits for his dependents in the July 2007 notice letter that accompanied his rating decision.  Thus, the Veteran was responsible for notifying the RO with respect to the existence of his eligible dependents.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2013). A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

In this case, there is no apparent dispute as to the date of receipt by the RO of the Veteran's completed VA Forms 21-686c.  Rather, with respect to D.J., he argues that he had attempted to add that child to the award but was "denied."  However, the evidence of record includes the Veteran's March 2007 written correspondence indicating that he did not want D.J. added to his award.  Moreover, the Veteran's December 2009 contact with the RO was the first time that he had identified A.R. and R.P. as dependents.  The Veteran has not suggested that he made any earlier request to add these three dependent children to his compensation award.  

If the Veteran had informed the RO of these dependent children at any time within one year of the January 2007 rating decision, the effective date of the award would have been the effective date of the qualifying disability rating.  See 38 C.F.R. § 3.401(b)(3).  With respect to D.J., the Veteran did initially request that this child be added to his award in February 2007; however, he subsequently indicated that he did not want D.J. added to the award.  Regarding A.R. and R.P., the first notification to VA of these dependents consisted of the December 2009 contact.  Thus, the provisions of 38 C.F.R. § 3.401(b)(3) do not apply.  Therefore, the date of claim became the date that notice of the dependent children was received, and effective dates earlier than October 1, 2009 for D.J and January 1, 2010 for A.R. and R.P. are not warranted.   

The Board has considered whether informal claims were received or should have been inferred prior to the date of receipt of the formal claims.  To constitute an informal claim for a benefit, a communication or action must indicate intent on the part of the claimant to apply for the benefit and must identify the benefit sought. 38 C.F.R. § 3.155.  In this case, there is no other prior correspondence to VA with respect to his dependents.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  After a thorough review of the claims file, the Board finds the earliest correspondence regarding D.J. was received on September 28, 2009.  Therefore, the correct effective date for payment purposes is October 1, 2009.  Regarding A.R. and R.P., the earliest correspondence received from the Veteran was a December 8, 2009 telephone call; thus, the correct effective date for payment purposes is January 1, 2010.  

In this case, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to earlier effective dates.  As such, the benefit of the doubt doctrine is not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 1, 2009 for the addition of the dependent child D.J. to the Veteran's compensation award is denied.

Entitlement to an effective date earlier than January 1, 2010 for the addition of the dependent children A.R. and R.P. to the Veteran's compensation award is denied.


REMAND

In its June 2012 remand, the Board indicated that the issue of entitlement to a TDIU had been implicitly raised, and directed that various development actions be taken.  This included affording the Veteran an examination to determine whether the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment.  Review of the claims file does not reveal that an examination was undertaken prior to the RO's adjudication of the TDIU claim.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is required so that a VA examination may be conducted and the claim readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he is rendered unemployable by his service-connected bilateral cold injury of the feet with reflex sympathetic dystrophy.  

The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination and review of the claims file, the examiner should discuss the impact of the Veteran's bilateral cold injury of the feet on his ability to obtain and maintain gainful employment.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities alone render him so functionally impaired that he would be 1unable to obtain or maintain gainful employment.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


